PER CURIAM.
Petitioner, Sandra J. Swavely, seeks reversal of an order of the Industrial Relations Commission affirming the determination of the appeals referee that she is not entitled to unemployment compensation benefits for the reason that she left her employment without good cause attributable to her employer.
The issue presented in this appeal is whether an employee, following an employer approved maternity leave of absence, who requests employment reinstatement and is refused because of economic conditions, has voluntarily left her employment without good cause attributable to her employer within the meaning of Section 443.-06(1), Florida Statutes (1975).
This precise question has already been considered and answered in the negative in Robinson v. Industrial Relations Commission, 329 So.2d 401 (Fla. 4th DCA 1976) and Fisher v. State of Fla. Dept. of Commerce, Div. of Employment Security, 333 So.2d 513 (Fla. 4th DCA 1976). We find the holdings in these two cases are controlling and, therefore, grant the petition for writ of certiorari, quash the order under review and remand with directions to grant petitioner unemployment compensation benefits.
Certiorari granted.